—In a mortgage foreclosure action, the defendants appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), entered August 4, 1992, which denied their motion for reargument of a decision of the same court entered June 12, 1992.
Ordered that the appeal from the order entered August 4, 1992, is dismissed, without costs or disbursements.
No appeal lies from an order denying reargument of a decision (see, Stockfield v Stockfield, 131 AD2d 834). Copertino, J. P., Santucci, Friedmann and Goldstein, JJ., concur.